Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 Longs Drug Stores Corporation (Name of Subject Company) Longs Drug Stores Corporation (Names of Person(s) Filing Statement) Common Stock, Par Value $0.50 Per Share (Title of Class of Securities) 543162101 (CUSIP Number of Class of Securities) William J. Rainey Senior Vice President, General Counsel and Secretary Longs Drug Stores Corporation 141 North Civic Drive Walnut Creek, California 94596 (925) 937-1170 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) WITH COPIES TO: Edward D. Herlihy David E. Shapiro Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. C O R P O R A T E P A R T I C I P A N T S Nancy Christal CVS Caremark Corporation - SVP, IR Tom Ryan CVS Caremark Corporation - Chairman of the Board, President and CEO Warren Bryant Longs Drug Stores Corporation - Chairman, President and CEO Dave Rickard CVS Caremark Corporation - EVP, CFO and Chief Administrative Officer C O N F E R E N C E C A L L P A R T I C I P A N T S John Heinbockel Goldman Sachs & Co. - Analyst Neil Currie UBS - Analyst Robert Willoughby Banc of America Securities - Analyst Meredith Adler Lehman Brothers - Analyst Tom Gallucci Merrill Lynch - Analyst Scott Mushkin Jefferies & Co. - Analyst Lisa Gill JPMorgan - Analyst Eric Bosshard Cleveland Research Company - Analyst John Ransom Raymond James - Analyst Deborah Weinswig Citigroup - Analyst P R E S E N T A T I O N Operator Good day, ladies and gentlemen, and welcome the CVS Caremark and Longs Drug Store transaction conference call. My name is Eric and I'll be your coordinator for today. Now, at this time, all participants are in a listen-only mode. We'll facilitate the question-and-answer session at the end of the conference. [OPERATOR INSTRUCTIONS] I would now like to turn your presentation over to Ms. Nancy Christal, Senior Vice President, Investor Relations for CVS Caremark. Please proceed. Nancy Christal - CVS Caremark Corporation - SVP, IR Thank you. Good afternoon. Thanks for joining us today on such short notice to hear more about our definitive agreement to acquire Longs Drug Store. We are very excited about this transaction and the opportunity it offers CVS Caremark to acquire a significant presence in important new markets and to facilitate the expansion of our new Proactive Pharmacy Care offerings to PBM clients. We expect to complete the acquisition of Longs by the fourth quarter of this year. The closing is subject to Hart-Scott-Rodino review and other customary closing conditions. I'm here with Tom Ryan, our Chairman, President and CEO, and Dave Rickard, our Executive Vice President and CFO. We also have Warren Bryant, Chairman, President and Chief Executive Officer of Longs as well Steve McCann, Executive Vice President and CFO of Longs with us from California. On this call, we will discuss two non-GAAP financial measures, adjusted EPS and EBITDA. Adjusted EPS is defined as diluted EPS from continuing operations, eliminating the effect of amortization only, and assuming our overall effective tax rate for the amortization. EBITDA is defined as operating profit, plus appreciation, plus amortization. This announcement contains certain forward-looking statements, which may be identified by words such as believe, expects, anticipates or similar expressions or by discussion of, among other things, strategy, goals or plans. Various factors may cause actual results to differ materially from those reflected in these statements, including, among others, macroeconomic and general industry conditions, regulatory and litigation matters and risks, the risk that a condition to closing of the transaction may not be satisfied or that a required regulatory approval is not obtained or is obtained subject to conditions that are not anticipated and other risks to consummation of the transaction. Our attorneys have also asked me to read the following. The tender offer described in this announcement has not yet commenced. This announcement is for informational purposes only and does not constitute an offer to purchase or a solicitation of an offer to sell Longs common stock. Investors and stockholders are urged to read both the tender offer statement and the solicitation recommendations statement regarding the tender offer when they become available, because they will contain important information. The tender offer statement will be filed by CVS Caremark with the United States Securities and Exchange Commission and the solicitation recommendation will be filed by Longs with the SEC as well. Investors and stockholders can obtain a free copy of these materials when available and other documents filed by CVS Caremark or Longs with the SEC at the website maintained by the SEC at www.sec.gov. The tender offer statement and related materials may also be obtained for free by contacting my office at 914-722-4704. The solicitation recommendation statement and related materials may also be obtained for free by contacting 925-979-3979. This call will be simulcast on the Investor Relations portion of our website at investor.cvs.com and archived there for one month. Following the call, feel free to call me with any questions. And now, I'm happy to turn this over to Tom Ryan. Tom Ryan - CVS Caremark Corporation - Chairman of the Board, President and CEO Thanks, Nancy, and thank you all again for joining us on short notice. Obviously, I'm very pleased to discuss this exciting development, because we think it's an excellent opportunity for our Company and our shareholders. As outlined in our press release, you see we've entered into a definitive agreement under which we will acquire Longs Drug Stores for $71.50 a share in cash for a total purchase price of $2.9 billion, including the assumption of net debt. We will acquire Longs' 521 retail drug stores in California, Hawaii, Nevada and Arizona as well as its RxAmerica subsidiary, which offers PBM services to over 8 million lives and prescription drug benefits programs to 450,000 Medicare beneficiaries. We will also acquire four distribution centers in California and Hawaii as well as Longs' headquarters facilities in Northern California. I think, many of you know, Longs' fiscal revenues for the period ending January '08 were $5.3 billion. This acquisition will be effected through a cash tender offer to be launched shortly by a subsidiary of CVS Caremark for all outstanding Longs' shares. The tender offer will be subject to and, among other things, the condition that at least two-thirds of the outstanding Longs' shares be tendered. We believe, this transaction has compelling benefits for CVS Caremark and advances our long-term strategy in important ways. First and foremost, the acquisition accelerates our expansion into Central and Northern California and Hawaii. These are highly attractive regions of the country, where, as you know, we have we are not currently represented. And they are very difficult real estate markets to penetrate. Second, with the addition of these markets, we will now have filled in some very important markets that will be particularly valuable to our PBM clients as we rollout our new Proactive Pharmacy Care offering. And lastly, Longs successful PBM RxAmerica and its standalone PDP business will complement our Caremark business. Before I continue, as Nancy said, we have Warren Bryant on the line and I'd just like to ask Warren just to say a few words. Warren Bryant - Longs Drug Stores Corporation - Chairman, President and CEO Thank you, Tom. On behalf of our Board of Directors, the management and the employees of Longs, I want to convey our excitement about this transaction. In many ways, we see today's announcement as a very natural step for Longs. Since our founding in 1938, it is the great people of Longs and our strong connection to our customers that have been our key assets and the drivers of our success. Over the past 70 years, Longs has grown from a single family owned store to a strong regional retail drug store chain with 521 stores on the West Coast and in Hawaii. In the past five years, we've made the company stronger, more productive and more profitable. We reduced our overhead, improved our processes, upgraded our stores and focused on our product offerings. Over the last four years, our RxAmerica subsidiary has delivered 93% compound annual growth and has become a significant competitor in the Medicare Part D space. As a result of both our retail and PBM initiatives, Longs has experienced a tripling of our operating margins in just three years. We're proud of these accomplishments and could not have achieved them without the dedication and commitment of our employees. Given our changing industry landscape, we believe, this combination with CVS Caremark is the logical step for our company in extending our legacy of customer service, employee development and financial performance. This transaction represents an excellent opportunity for us, not only to deliver significant and certain value to our shareholders, but also position our stores to thrive for the benefit of our employees and customers. I'm confident that this deal will present a excellent opportunities for our store employees and ensure that our valued customers continue to receive the best quality products and service. Joining forces with the industry leader, CVS Caremark, will enable us to improve our financial performance above and beyond what we feel we could do independently. As we considered our strategic alternatives, we realized that CVS Caremark was a natural partner for us for several reasons. CVS Caremark has a strong record of successfully integrating drug store chains and pharmacy benefit services into their portfolio. And also, working with employees to improve the performance, format and offering of stores. There's also very little geographic overlap between our two companies. In fact, in the only two broad markets that we share, Las Vegas and Southern California, we largely have a complementary footprint. For these reasons and others, we're confident that this combination will get off to a fast start and will be successful in both the near and long term. In closing, I want to take a moment to personally the entire Longs' team for their commitment and hard work over the past several years. I'd also like to thank our shareholders and Board of Directors for their continuous support of our goals. We're excited to become part of a great organization and look forward to working with CVS Caremark over the next several months to ensure a smooth and seamless integration. Tom? Tom Ryan - CVS Caremark Corporation - Chairman of the Board, President and CEO Thanks, Warren. We're obviously share Warren's excitement for this combination and what'll it mean for shareholders, customers, clients and associates. I've been in this business 34 years. I've always admired Longs and its focus on store execution and customer service. And, as Warren said, it's all about the store and the field people getting it done. I mean, I think Warren and his team have done an excellent job working towards centralizing some of their marketing and merchandising processes over the past several years. We intend to ramp that up by implementing our systems, our processes and some of our merchandising and marketing programs, like our successful ExtraCare loyalty card program. We see this as a significant opportunity for growth and we have a pretty good track record of buying these stores and PBM assets and realizing their full growth potential. We also have a pretty good history of working with organizations to ensure we have career opportunities for their associates. So, we are especially looking forward to welcoming the Longs' associates to our team. Now, you may recall that as we entered Southern California or we entered Southern California in 2004, organically. Then, we gained immediate market leadership in Southern California through the acquisition of a 335 Sav-On stores, which by the way they're comping about 5% this year despite the economy. Today, the broader LA market is the largest revenue producing market in the country for us. So, we know how powerful strategic action acquisitions can be for driving our business. We did it with the Eckerd acquisition in Florida and Texas. We did it with the Revco acquisition.
